Egan, J.
The contest is over the proceeds of eighteen hogsheads of sugar and twenty-one barrels of molasses seized and sold by the sheriff of Terrebonne under a fieri facias issued upon a judgment in the case of W. H. Letchford & Co. v. Marcel Duplantis.
The third opponents claim a privilege and previous right of payment as furnishers of necessary supplies and money for the use of the plantation of defendant.
It is unnecessary to consider the other questions raised in the record as, to use the language of this court in Hollander v. Creditors, 6 A. 668, “their account is made out in such a manner as to render it impossible to ascertain their rights with precision.” There is nothing in the evidence to supply this defect, nor to show that the sugar and molasses were raised upon the plantation. It was the duty of the third opponents to have made their case certain. They have not done so. Neither privileges, nor the evidence in support of them, can be extended by implication.

Judgment affirmed.